Exhibit 10.2




AGREEMENT




THIS AGREEMENT is entered into as of May27, 2011, among Northsight Capital Inc.,
a Nevada corporation (the “Company”); and Jenson Services, Inc., a Utah
corporation, Travis Jenson, Thomas Howells, and Kelly Trimble, being the
principal shareholders of the Company (collectively, the “Principal
Shareholders”).




WHEREAS, the Company is in the process of negotiating the terms of a Stock
Purchase Agreement (the “SPA”) with Safe Communications, Inc., a Texas
corporation (“Safe”), by which the Company is to sell to Safe a total of
10,000,000 “unregistered” and “restricted” shares of the Company’s common stock,
which will represent 80% of its total issued and outstanding common stock
immediately following such issuance (the “Controlling Interest”);




WHEREAS, the purchase price for the Controlling Interest will be $250,000 cash,
payable at closing, with an additional $50,000 payable to the Company if, within
six months following the closing, the Company has not satisfied the conditions
set forth in Article 2.2 of the SPA (the “Purchase Price”);




WHEREAS, a vital element of the SPA is the Principal Shareholders’ agreement to
indemnify and hold Safe harmless against all direct and indirect liabilities
resulting from any breach of any covenants, representations or warranties made
by the Company and/or the Principal Shareholders in the SPA, as well as any
liabilities for Company taxes, all for a period of two years following the
closing of the SPA (with the exception of liabilities resulting from fraud, for
which the indemnification period is unlimited);




WHEREAS, under the indemnification provisions of the SPA, the Principal
Shareholders may be liable up to  (the “Maximum Indemnification Amount,” as
defined in the SPA), of which  up to $400,000 may be paid by the Principal
Shareholders by surrendering up to a total of 1,600,000 of their Company shares,
which shares shall be valued at $0.25 per share;




WHEREAS, the Maximum Indemnification Amount shall be reduced only on the
following schedule:  (i) by $100,000 on the date that is one year after the
closing of the SPA; (ii) by an additional $100,000 on the date that is 18 months
after the closing; and (iii) to zero on the date that is two years after the
closing, provided that under certain conditions described in the SPA, the amount
of indemnification and time period are not subject to limitation;




WHEREAS, in the event that any indemnification is sought from the Principal
Shareholders, they may be required to engage in litigation to protect their
business and personal reputations, which litigation may be extremely expensive
and time-consuming;




WHEREAS, in connection with any “piggyback” registrations of their Company
shares under the SPA, the Principal Shareholders will not be able to sell:  (i)
any of their shares until the six month anniversary of the SPA, and (ii) more
than one percent of the Company’s total outstanding common stock during any
three month period thereafter, assuming a Securities Act registration is
effective with respect to such shares, until the one year anniversary of the
SPA, notwithstanding the fact that some or all of these shares, for which they
have paid an aggregate of approximately $180,000, may otherwise have been
free-trading shares under an available exemption from registration under the
Securities Act;




WHEREAS, in April, 2011, the Principal Shareholders purchased a total of
1,555,603 “unregistered” and “restricted” shares of the Company’s common stock,
the consideration for which included the payment of the Company’s legal fees
required to complete the SPA, without any assurance that the contemplated
transactions with Safe would go forward; and




   

WHEREAS, the Company’s Board of Directors has determined that it is fair and in
the best interests of its stockholders to complete the SPA and to arrange for
the payment of the Purchase Price to the Principal Shareholders, on a pro rata
basis in consideration of their respective above-referenced obligations under
the SPA;




NOW, THEREFORE, in consideration of the foregoing promises and obligations of
the Principal Shareholders, the Company hereby agrees as follows:




1.

Distribution of Purchase Price.  Within one (1) business day following the
closing of the SPA, the Company shall distribute the $250,000 Purchase Price to
the Principal Shareholders in the following amounts:




Jenson Services, Inc. - $61,366.56

Thomas J. Howells -    $52,656.25

Travis T. Jenson -        $52,656.25

Kelly Trimble -            $83,320.94





--------------------------------------------------------------------------------

The Company further agrees, within one (1) business day of its receipt of such
funds, to distribute the additional $50,000 portion of the Purchase Price, if
any, to the Principal Shareholders in the following amounts:




  

Jenson Services, Inc. - $12,273.31

Thomas J. Howells -    $10,531.25

Travis T. Jenson -        $10,531.25

Kelly Trimble -            $16,664.19




Payment of the Purchase Price to the Principal Shareholders shall be made via
wire transfer pursuant to the instructions to be given to the Company by the
Principal Shareholders, or by such other method as the Principal Shareholders
may designate, including payment to the trust account of Leonard W. Burningham,
Esq., for distribution as specified above.




2.

Continuing Obligation of the Company.  The Company’s obligations hereunder shall
remain fully legally binding notwithstanding Safe’s acquisition of the
Controlling Interest and any other change in the identities of the principal
stockholders, Board of Directors and/or management of the Company.   




3.

No Additional Duties.  The sole purpose of this Agreement is to provide for the
fair distribution of the Purchase Price payable to the Company under the terms
of the SPA to the Principal Shareholders in consideration of their
indemnification obligations under the SPA.  This Agreement shall impose no
further obligations whatsoever on the Company or the Principal Shareholders
beyond those, in the case of the Principal Shareholders,  respecting such
indemnification under the SPA.




4.

Entire Agreement.  This Agreement supersedes any and all other agreements, oral
or written, between the parties with respect to the subject matter hereof, and
no other agreement, statement or promise relating to the subject matter of this
Agreement which is not contained or referred to herein shall be valid or
binding.




5.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada.




6.

Severability.  If, and to the extent that, any court of competent jurisdiction
holds any provision of this Agreement to be invalid or unenforceable, such
holding shall in no way affect the validity of the remainder of this Agreement.




7.

Waiver.  No failure by any party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent on a breach thereof, shall constitute a waiver of any
such breach or any other covenant, agreement, term, or condition.

 

“THE COMPANY”




NORTHSIGHT CAPITAL, INC., a

Nevada corporation







By /s/ Wayne Bassham                      

Wayne Bassham, Secretary/Treasurer




“PRINCIPAL SHAREHOLDERS”




JENSON SERVICES, INC., a Utah

corporation




By /s/ Thomas J. Howells                

Thomas J. Howells, Vice President




/s/ Thomas J. Howells                      

Thomas J. Howells




/s/ Travis T. Jenson                          

Travis T. Jenson




/s/ Kelly Trimble                             

Kelly Trimble





2


